PER CURIAM.
Austile was properly adjudicated guilty of the offenses of breaking and entering with intent to commit grand larceny and grand larceny. See Platt v. State, Fla.App.2d, 1974, 291 So.2d 96. He received a single sentence of three years imprisonment. Since both these offenses arose out of the same transaction, the sentence *31shall be considered to relate to the more serious offense of breaking and entering, and the trial court records should be amended accordingly. Edmond v. State, Fla.App.2d, 1973, 280 So.2d 449.
A period of probation was also properly imposed as to a separate offense which arose out of a different transaction, although the period of probation begins to run upon completion of the sentence imposed for the offense of breaking and entering. Sturn v. State, Fla.App.2d, 1974, 295 So.2d 713; Harris v. State, Fla.App. 4th, 1973, 278 So.2d 306.
Affirmed.
MANN, C. J., and BOARDMAN and GRIMES, JJ., concur.